ON MOTION FOR REHEARING AND CLARIFICATION
Appellant’s motion suggests this court overlooked the character of lump sum alimony as part of the division of marital assets rather than support for appellee when the court affirmed the award of alimony. The appellant’s position concerning the two types of alimony in this case is correct, and we grant the motion to clarify our opinion which is intended to affirm only the periodic alimony. The possible future award of $40,000 lump sum alimony contingent upon the possibility of a future sale of the marital home is to be reconsidered by the trial judge along with all other marital assets.
Appellee’s contention that this court remanded the case for consideration only of the insurance business and football tickets ignores the plain language of the opinion which twice states “The division [distribution] of marital asets is REVERSED.” Upon remand the parties and the trial court shall renew their efforts to fairly divide all the marital assets in light of our opinion and its clarification contained herein.